Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 102 and 104-115 are all the claims.
2.	Claims 102 and 104-115 are all the claims under examination. 

Withdrawal of Rejections
Double Patenting
3.	The rejection of Claims 102 and 104-115 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10232040 is withdrawn.
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10232040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	The provisional rejection of Claims 102 and 104-115 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15, 20-29 of copending Application No. 15/149,927 (reference application US 20160347848) in view of U.S. Patent No. 10232040 is withdrawn. 


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
a) The terminal disclaimer filed 1/20/2022 overcomes the outstanding ground for rejection of the claimed method.
b) The methods of treating a non-small cell lung carcinoma, in vivo, comprising administering a dosage regimen effective amount of MEDI4736 or an antigen-binding fragment thereof, and a dosage regimen effective amount of tremelimumab or an antigen-binding fragment thereof, is found to be supported and enabled by the specification.
c) The term “MEDI4736” is well understood from the specification to correspond to the anti-PD-L1 monoclonal antibody comprising the sequences set forth at least at [0093- 0095]. The term “tremelimumab” is well understood from the specification to correspond to the anti-CTLA-4 monoclonal antibody comprising the sequences set forth at least at [0096-0098].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 102 and 104-115 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643